DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10509311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. As it pertains to claims 5 and 18, the Applicant states that Yabuta “fails to teach or suggest that the gas supplier 16a extends into the optical device 2 through the aperture”. The examiner must respectfully disagree. As from the reproduced FIG. 11 provided by the applicant, gas supply unit 16a is in a direct (horizontal) line with the aperture of the collector mirror 2. The gas supply unit 16a moved horizontally across the unit to the first exhaust unit 9a. As is illustrated in FIG. 11, the debris trap 3 and the aperture of the collector mirror 2 both extend into this pathway (vacuum) created by gas supply unit 16a and first exhaust unit 9a. In fact, the same argument statement can be made for the ‘gas supply unit 16b’ and ‘second exhaust unit 9b’ as illustrated by FIG. 11. As it pertains to independent claim 1, the Applicant has argued that Yabuta fails to teach “wherein the chamber has a side facing the aperture of the optical device, and the light beam is emitted to the chamber from the side”. The examiner must respectfully disagree. FIG. 11 is necessary presented in 2 dimensions. Furthermore, the Applicant appears to be arguing that the light beam, as claimed, must be able to pass through the aperture as the FIGS. of the instant application do in fact illustrate. However, that is not what is being claimed as the claim is currently written. Rather, though the examiner can agree that the aperture and the device from which in the light beam is emitted is in fact not “in line”, that is not what is required by the claim. Rather the claim only requires that the aperture “face” the side from which the light beam is emitted, and this does in fact appear to be the case in FIG. 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuta et al. (U.S. Patent Application Publication Number 20080099699, from hereinafter “Yabuta”).
In regards to claims 1,  5 and 18, Yabuta teaches an apparatus and method of operating said apparatus for generating an electromagnetic radiation (abstract) comprising introducing target material in a chamber (FIGS. 1 and 16, material supply unit 14, 20), irradiating a light beam on the target material in the chamber to generate plasma and an electromagnetic radiation (FIG. 11, laser emitting device 23, plasma “P”), collecting the electromagnetic radiation with an optical device (FIG. 11, collector mirror 2) and introducing a gas mixture in the chamber, the gas mixture comprising a first buffer gas reactive to the target material (FIGS. 1 and 11, gas supply units 16a, paragraphs 0037 and 0068 teach hydrogen as required by claim 4) and a second buffer gas to slow down debris of the target material and/or plasma by-product (paragraph 0037 teaches this) so as to increase a reaction efficiency of the target material and the first buffer gas, and to reduce deposition of the debris of the target material and/or the plasma by-product on the optical device (paragraphs 0037-0041 and 0068-0069). Yabuta likewise teaches that the optical device includes an aperture (clearly visible in FIGS. 1 and 11, collector mirror 2) and that the second buffer gas has a molecular mass larger than the target material to carry down debris of the target material (paragraphs 0037, 0040-0041 and 0068-0071). Yabuta further teaches that the chamber has a side facing the aperture of the optical device, and the light beam is emitted to the chamber from the side (please see the discussion provided above).
In regards to claim 2, Yabuta teaches that the gas mixture is introduced in the chamber through an aperture of the optical device (FIGS. 1 and 11, gas supply unit 16a, gas curtain nozzle 4, debris trap 3, collector mirror 2).
In regards to claim 3, Yabuta teaches that a molecular mass of the second buffer material is larger than that of the first buffer gas and that of the target material (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 4, Yabuta teaches that the target material includes tin (see, i.e., paragraph 0035), the first buffer gas includes hydrogen gas and the second buffer gas includes krypton gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 6, Yabuta teaches that the buffer gas supplier comprises a gas outlet connected to a first side of the chamber, and the gas mixture is introduced to the chamber from the first side (FIGS. 1 and 11, gas supply unit 16a, exhaust unit 9a, gas curtain nozzle 4, debris trap 3, collector mirror 2).
In regards to claim 7, Yabuta teaches that the light source system is disposed on the first side of the chamber, and the light beam is emitted to the chamber from the first side (FIG. 11, laser emitting device 23, plasma “P”).
In regards to claim 8, Yabuta teaches that the optical device is disposed near the first side of the chamber (FIGS. 1 and 11, collector mirror 2) and the light beam is emitted to the chamber through an aperture in the optical device (FIG. 11, laser emitting device 23, plasma “P”, second chamber 10b).
In regards to claim 9, Yabuta teaches that the gas mixture is introduced in the chamber through an aperture of the optical device (FIGS. 1 and 11, gas supply unit 16a, gas curtain nozzle 4, debris trap 3, collector mirror 2).
In regards to claim 10, Yabuta teaches that the target material supplier is connected to a second side of the chamber (FIG. 11, target supply unit 20) and configured to supply the target material to the chamber from the second side (FIG. 11 schematics and associated text).
In regards to claim 12, Yabuta teaches that a molecular mass of the second buffer material is larger than that of the first buffer gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 12, Yabuta teaches that a gas density of the second buffer material is larger than that of the first buffer gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 13, Yabuta teaches that a viscosity of the second buffer material is larger than that of the first buffer gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 14, Yabuta teaches that the first buffer gas includes hydrogen gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 15, Yabuta teaches that the second buffer includes a noble gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 16, Yabuta teaches that the second buffer gas includes argon gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 17, Yabuta teaches a recycle system connected to the chamber and the buffer gas supplier to recycle the gas mixture (FIG. 11, gas exhaust units 24 and 9a-b).
In regards to claim 19, Yabuta teaches that a gas density of the second buffer material is larger than that of the first buffer gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen), that a gas density of the second buffer material is larger than that of the first buffer gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen) and teaches that a viscosity of the second buffer material is larger than that of the first buffer gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
In regards to claim 20, Yabuta teaches that the first buffer gas includes hydrogen gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen) and that the second buffer gas includes argon gas (paragraphs 0037, 0040-0041 and 0068 teach the first buffer gas is hydrogen, the second may be any of chlorine, helium, argon, krypton or nitrogen).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881